As I see it, the execution of the voting trusts by Hanley was not such an exercise of his right to manage and control the community personalty as is contemplated by the statute. On the contrary, by the execution of the voting trusts, he divested himself of all right of management and control — not for the benefit of the community, but for the benefit of Most. It is quite apparent that the sole purpose of the voting trusts is to protect Most, not Hanley nor Mrs. Hanley. Hanley not only divested himself of power of management and control of the community estate, but also attempted to divest Mrs. Hanley of any right of control after his death; for, when he executed the trust agreements, his life expectancy was less than six years. *Page 474 
To my mind, the transaction is not defensible on the ground that it is a legitimate exercise of Hanley's statutory right of management and control of community personalty.
I dissent.
BLAKE, J., concurs with MAIN, J.